         CASE 0:18-cv-02086-PAM-TNL Doc. 44 Filed 05/30/19 Page 1 of 1

                                                                               Jenny Gassman-Pines
                                                                               612-373-8373 direct
                                                                               jgassman-pines@greeneespel.com


May 30, 2019

VIA CM/ECF

The Honorable Tony N. Leung
United States District Court Magistrate Judge
9W U.S. Courthouse
300 South Fourth Street
Minneapolis, MN 55415

       Re:     Ruszczyk v. Noor et al.
               Court File No. 18-cv-2086 (PAM/TNL)

Dear Magistrate Judge Leung:

        Pursuant to Paragraph Four of the Court’s October 10, 2018 Order Staying Case, we
provide the Court the following status report regarding State of Minnesota v. Mohamed
Mohamed Noor, Hennepin County District Court File No. 27-CR-18-6859 (“State Criminal
Proceeding”). Pursuant to Paragraph Four, we have sought input from all other parties in this
action.

        On April 30, 2019, the jury in the State Criminal Proceeding returned verdicts of not
guilty as to second-degree murder, and guilty as to third-degree murder and second-degree
manslaughter. Sentencing is set for June 7, 2019. We attach a copy of a print-out of the docket
for the State Criminal Proceeding for the Court’s reference (Exhibit A).

       On May 3, 2019, the Minneapolis City Council approved by motion a settlement in this
matter with respect to all Defendants. That same motion authorized the City Attorney’s Office to
execute any documents necessary to effectuate the settlement and dismissal.

         Plaintiff is working toward finalizing the distribution of the settlement proceeds so that
the settlement can be finalized. If the settlement is not finalized before the stay is set to be
lifted, the parties anticipate stipulating to a continuance of the stay until the settlement can be
finalized and the lawsuit dismissed.

                                              Sincerely,


                                              Jenny Gassman-Pines

c:     All counsel of record (via ECF)
